 

[image_001.jpg]

 

CONTRACT FOR NATIONAL HEALTHCARE PROJECTS

 

 

MINISTRY OF HEALTH

The Republic of KENYA

 

 

 

Ref# AF/KN/JUNE-2020/CRR-PC-000101

 

 

 

JUNE 25, 2020

 

[image_001.gif] 

 -1-

 

 

Table of Clauses

Section I.  General Conditions of Contract 3 1.   Parties to the Contract 3
2.   Definitions 3 3.   Contract Documents 4 4.   Corrupt Practices 4
5.   Interpretation 5 6.   Language 6 7.   Notices 6 8.   Governing Law 7
9.   Settlement of Disputes 7 10.   Scope of Project 7 11.   Delivery and
Documents 7 12.   Provider’s Responsibilities 8 13.   Contract Price 8
14.   Terms of Payment and Disbursements 8 15.   Taxes and Duties 8
16.   Copyright 9 17.   Confidential Information 9 18.   Subcontracting 10
19.   Specification of Standards 10 20.   Packing and Documents 10
21.   Insurance 11 22.   Transportation 11 23.   Inspections and Tests 11
24.   Warranty 12 25.   Patent & Copyright Indemnity 12 26.   Limitation of
Liability 13 27.   Change in Laws and Regulations 14 28.   Force Majeure 14
29.   Change Orders & Contract Amendments 14 30.   Extensions of Time 15
31.   Termination 15 32.   Assignment 15 Section II.  Special Conditions of
Contract 16 Contract 19

 

 

 

 

[image_001.gif] 

 -2-

 

 

Section I. General Conditions of Contract

 

1.Parties to the Contract

 

1.1The Purchaser is the Cabinet Secretary of Health, The Republic of Kenya, and
Cabinet Secretary, The National Treasury & Planning, Republic of Kenya, The
Republic of Kenya.

1.2The Provider (Provider of Goods and Services) is Kallo Inc. USA,
headquartered in Canada.

1.3The Provider of the Finance line is Techno-Investment Module Ltd. (TIM LTD),
headquartered in Minsk, Republic of Belarus.

1.4The Place/Site and Country is the Republic of Kenya.

2.Definitions

 

2.1     The following words and expressions shall have the meanings hereby
assigned to them:

(a)“Contract” means the Agreement entered into between the Purchaser, the
Provider, and the Provider of the Finance line, together with the Contract
Documents referred to therein, including all attachments, appendices, and all
documents incorporated by reference therein. In the event of a conflict between
the terms of this Agreement and any other Contract Document, the terms of this
Agreement shall prevail.

 

(b)“Contract Documents” means the documents listed in the Agreement, including
any amendments thereto.

 

(c)“Contract Price” means the price payable to the Provider as specified in the
Agreement, subject to such additions and adjustments thereto or deductions
therefrom, as may be made pursuant to the Contract.

 

(d)“Day” means calendar day.

 

(e)“Delivery” means the transfer of ownership of the Goods from the Provider to
the Purchaser in accordance with the terms and conditions set forth in the
Contract.

 

(f)“Completion” means the fulfillment of the Related Services by the Provider in
accordance with the terms and conditions set forth in the Contract.

 

 

 

 

[image_001.gif] 

 -3-

 

(g)“GCC” means the General Conditions of Contract.

 

(h)“Goods” means all of the commodities, raw material, machinery and equipment,
and/or other materials that the Provider is required to supply to the Purchaser
under the Contract.

 

(i)“Purchaser” means the entity purchasing the Goods and Related Services, as
specified in the SCC.

 

(j)“Related Services” means the services incidental to the supply of the Goods,
such as insurance, installation, training and initial maintenance and other
similar obligations of the Provider under the Contract.

 

(k)“SCC” means the Special Conditions of Contract.

 

(l)“Subcontractor” means any natural person, private or government entity, or a
combination of the above, including its legal successors or permitted assigns,
to whom any part of the Goods to be supplied or execution of any part of the
Related Services is subcontracted by the Provider.

 

(m)“Provider” means the natural person, private or government entity, or a
combination of the above, whose Proposal to perform the Contract has been
accepted by the Purchaser and is named as such in the Agreement, and includes
the legal successors or permitted assigns of the Provider.

 

(n)“The Site,” where applicable, means the place named in the SCC.

 

(o)“Acceptance Testing” means testing to be conducted onsite to verify that all
equipment is operating according to manufacturer specifications.

 

3.Contract Documents

 

3.1  Subject to the order of precedence set forth in the Agreement, all
documents forming the Contract (and all parts thereof) are intended to be
correlative, complementary, and mutually explanatory.

 

4.Corrupt Practices

 

4.1The Government of Kenya (GOK) requires that all procurement entities as well
as tenderers, suppliers, contractors and consultants participating in contracts
financed from the public funds of the Republic of Kenya, adhere to the highest
ethical

 

 

[image_001.gif] 

 -4-

 

standards, both during the proposing process and throughout the execution of
such contracts. The list of definitions set forth below involves the most common
types of corrupt practices, but is not exhaustive.

 

For this reason, the Public Procurement Authority will also consider claims of
similar nature involving alleged acts of corruption, in accordance with the
established procedure.

(a)“Bribery” means the act of unduly offering, giving, receiving or soliciting
anything of value to influence the process of procuring Goods or services,
selecting consultants, or executing contracts.

 

(b)“Extortion” or “Coercion” means the act of attempting to influence the
process of procuring Goods or services, selecting consultants, or executing
contracts by means of threats of injury to person, property or reputation.

 

(c)“Fraud” means the misrepresentation of information or facts for the purpose
of influencing the process of procuring Goods or services, selecting
consultants, or executing contracts, to the detriment of the procurement
entity/Purchaser or other participants.

 

(d)“Collusion” is an agreement between tenderers designed to result in tenders
at artificial prices that are not competitive.

 

4.2If, in accordance with the administrative procedures of the Public
Procurement Authority, it is demonstrated that a government official, or anyone
acting on his or her behalf, or supplier/contractor during the execution of the
contract carried out in connection with a project financed from the public funds
of the Republic of Kenya has committed corrupt practices, the Public Procurement
Board will:

 

(a)Reject a proposal to award a contract in connection with the respective
procurement process; and/or

 

(b)Declare a firm and/or its personnel directly involved in corrupt practices
temporarily or permanently ineligible to be awarded future contracts financed
from the public funds of the Republic of Kenya.

 

4.3Any communications between the Provider and the Purchaser related to matters
of alleged fraud or corruption must be in writing.

 

5.Interpretation

 

5.1If the context so requires it, singular means plural and vice versa.

[image_001.gif] 

 -5-

 

 

5.2Incoterms

(a)Unless otherwise specified in the SCC, the meaning of any trade term and the
rights and obligations of parties thereunder shall be as prescribed by
Incoterms.

 

(b)The terms EXW, FOB, FCA, CIF, CIP, and other terms, when used, shall be
governed by the rules prescribed in the current edition of Incoterms, published
by the International Chamber of Commerce (2020 Edition or latest) as specified
in the SCC.

5.3Entire Agreement

The Contract constitutes the entire agreement between the Purchaser and the
Provider and supersedes all communications, negotiations and agreements (whether
written or oral) of parties with respect thereto made prior to the date of
Contract.

5.4Amendment

No amendment or other variation of the Contract shall be valid unless it is in
writing, is dated, expressly refers to the Contract, and signed by a duly
authorized representative of each party thereto.

5.5Nonwaiver

(a)Subject to GCC sub-clause 5.5(b) below, no relaxation, forbearance, delay, or
indulgence by either party in enforcing any of the terms and conditions of the
Contract or the granting of time by either party to the other shall prejudice,
affect, or restrict the rights of that party under the Contract, neither shall
any waiver by either party of any breach of contract operate as waiver of any
subsequent or continuing breach of contract.

(b)Any waiver of a party’s rights, powers, or remedies under the Contract must
be in writing, dated, and signed by an authorized representative of the party
granting such waiver, and must specify the right and the extent to which it is
being waived.

5.6Severability

If any provision or condition of the Contract is prohibited or rendered invalid
or unenforceable, such prohibition, invalidity or unenforceability shall not
affect the validity or enforceability of any other provisions and conditions of
the Contract.

6.Language

 

6.1The Contract as well as all correspondence and documents relating to the
Contract exchanged by the Provider and the Purchaser, shall be written in the
language specified in the SCC.

[image_001.gif] 

 -6-

 

 

English will govern. Supporting documents and printed literature that are part
of the Contract may be in another language provided they are accompanied by an
accurate translation of the relevant passages into the languages specified in
the SCC, in which case, for purposes of interpretation of the Contract, the
English translation shall govern.

7.Notices

 

7.1Any notice given by one party to the other pursuant to the Contract shall be
in writing to the address specified in the SCC. The term “in writing” means
communicated in written form with proof of receipt.

A notice shall be effective when delivered or on the notice’s effective date,
whichever is later.

8.Governing Law

 

8.1The Contract shall be governed by and interpreted in accordance with the laws
of the Republic of Kenya, unless otherwise specified in the SCC.

9.Settlement of Disputes

 

9.1.The Purchaser and the Provider shall make every effort to resolve amicably
by direct informal negotiation any disagreement or dispute arising between them
under or in connection with the Contract.

9.2.If the parties fail to resolve such a dispute or difference by mutual
consultation within twenty-eight (28) days from the notice of the dispute,
either party may require that the dispute be referred to be finally settled
under the Rules of Arbitration of the International Chamber of Commerce by a
single arbitrator appointed in accordance with the said Rules. The place of the
Arbitration shall be London, England. The language to be used in the arbitral
proceedings shall be English.

10.Scope of Project

 

The scope of the project described in the following documents:

 

10.1.Subject to the SCC, the Goods and Related Services to be supplied shall be
as specified in the Technical Proposal Ref# AF/KN/MAY-2020/CRR-TP-000101 under
the Bill of Goods.

10.2.Subject to the SCC, costs of Goods and Related Services to be supplied
shall be as specified in the Financial Proposal Ref#
AF/KN/MAY-2020/CRR-FP-000101/ under the Bill of Goods.

[image_001.gif] 

 -7-

 

 

11.Delivery and Documents

11.1Subject to GCC sub-clause 28.1, the delivery of the Goods and completion of
the Related Services shall be in accordance with the delivery and completion
schedule specified in the Technical Proposal. The details of shipping and other
documents to be furnished by the Provider are specified in the SCC.

12.Provider’s Responsibilities

12.1The Provider shall supply all the Goods and Related Services included in the
scope of project in accordance with GCC clause 10.1, and the delivery and
completion schedule, as per GCC clause 11.1.

13.Contract Price

13.1Prices charged by the Provider for the Goods delivered and the Related
Services performed under the Contract shall not vary from the prices quoted by
the Provider in its Financial Proposal, with the exception of any price
adjustments authorized in the SCC.

14.Terms of Payment and Disbursements

14.1.The Contract Price will be paid directly to Kallo Inc. by Techno-Investment
Module Ltd upon receipt and monetization of the standby letter of credit (in
accordance to URDG 758) issued by the Republic of Kenya assigned Bank as per
Schedule E: Binding Term-Sheet of the Loan Agreement.

14.2.Upon receipt of an invoice from Magnitudo for their B-SAFE National
COVID-19 Lockdown Management, B-TEST National COVID-19 Screening, Local facemask
manufacturing, and Essential PPE Supply, Kallo will transfer the amount due as
per the Financial Proposal Ref# AF/KN/MAY-2020/CRR-FP-000101/.

14.3.Upon receipt of an invoice from the Government of Kenya for the National
Food Program, Kallo will pay the invoiced amount due as per the Financial
Proposal Ref# AF/KN/MAY-2020/CRR-FP-000101/.

15.Taxes and Duties

15.1.For Goods supplied from outside Kenya, the Government of Kenya shall be
entirely responsible for all taxes including without limitation value added
taxes, customs duties, excise duties, stamp duties, license fees, contract
registration fees and other such levies, imposts, duties, charges, fees,
deductions, or withholdings now or hereafter imposed within and outside the
Republic of Kenya. If any tax deduction is required by law, the Purchaser shall
pay such additional amounts as may be necessary to ensure that the Provider
receives a net amount equal to the full amount which it would have received had
payment not been made subject to the tax deduction.

15.2.For Goods supplied from within Kenya, the Government of Kenya shall be
entirely responsible for all taxes including without limitation value added
taxes, duties, license fees, etc., incurred until delivery of the contracted
Goods to the Purchaser.

[image_001.gif] 

 -8-

 

 

 

If any tax deduction is required by law, the Purchaser shall pay such additional
amounts as may be necessary to ensure that the Provider receives a net amount
equal to the full amount which it would have received had payment not been made
subject to the tax deduction.

15.3.If any tax exemptions, reductions, allowances or privileges may be
available to the Provider in Kenya, the Purchaser shall use its best efforts to
enable the Provider to benefit from any such tax savings to the maximum
allowable extent.

16.Copyright

 

16.1The copyright in all drawings, documents, and other materials containing
data and information furnished to the Purchaser by the Provider herein shall
remain vested in the Provider, or, if they are furnished to the Purchaser
directly or through the Provider by any third party, including suppliers of
materials, the copyright in such materials shall remain vested in such third
party.

17.Confidential Information

 

17.1The Purchaser and the Provider shall keep confidential and shall not,
without the written consent of the other party hereto, divulge to any third
party any documents, data, or other information furnished directly or indirectly
by the other party hereto in connection with the Contract, whether such
information has been furnished prior to, during or following completion or
termination of the Contract. Notwithstanding the above, the Provider may furnish
to its Subcontractor such documents, data, and other information it receives
from the Purchaser to the extent required for the Subcontractor to perform its
work under the Contract, in which event the Provider shall obtain from such
Subcontractor an undertaking of confidentiality similar to that imposed on the
Provider under GCC clause 17.

17.2The Purchaser shall not use such documents, data, and other information
received from the Provider for any purposes unrelated to the Contract.
Similarly, the Provider shall not use such documents, data, and other
information received from the Purchaser for any purpose other than the design,
procurement, or other work and services required for the performance of the
Contract.

17.3The obligation of a party under GCC sub-clauses 17.1 and 17.2 above,
however, shall not apply to information that:

(a)the Purchaser or Provider shall share with the Public Procurement Authority
of the Republic of Kenya and other institutions participating in the financing
of the Contract;

(b)now or hereafter enters the public domain through no fault of that party;

(c)can be proven to have been possessed by that party at the time of disclosure
and which was not previously obtained, directly or indirectly, from the other
party; or

(d)otherwise lawfully becomes available to that party from a third party that
has no obligation of confidentiality.

17.4The above provisions of GCC clause 17 shall not in any way modify any
undertaking of confidentiality given by either of the parties hereto prior to
the date of the Contract.

[image_001.gif] 

 -9-

 

17.5The provisions of GCC clause 17 shall survive completion or termination, for
whatever reason, of the Contract.

18.Subcontracting

 

18.1Subcontracting shall in no event relieve the Provider from any of its
obligations, duties, responsibilities, or liability under the Contract.

18.2Subcontractors shall comply with the provisions of GCC clause 4.1.

 

19.Specification of Standards

 

19.1Technical Specifications and Drawings

(a)The Provider shall ensure that the Goods and Related Services comply with
technical specifications and other provisions of the Contract.

(b)The Provider shall be entitled to disclaim responsibility for any design,
data, drawing, specification or other document, or any modification thereof
provided or designed by or on behalf of the Purchaser, by giving a notice of
such disclaimer to the Purchaser.

(c)The Goods and Related Services provided under this Contract shall conform to
the standards mentioned in the Technical Proposal and, when no applicable
standard is mentioned, the standard shall be equivalent or superior to the
official standards whose application is appropriate to the Goods’ country of
origin.

19.2 Wherever references are made in the Contract to codes and standards in
accordance with which it shall be executed, the edition or the revised version
of such codes and standards shall be those specified in the Financial Proposal.
During contract execution, any changes in any such codes and standards shall be
applied only after approval by the Purchaser and shall be treated in accordance
with GCC clause 28.

 

20.Packing and Documents

 

20.1The Provider shall provide such packing of the Goods as is required to
prevent their damage or deterioration during transit to their final destination,
as specified in the manufacturer’s requirements for international shipment.

 

 

 

[image_001.gif] 

 -10-

 

 

20.2The packing, marking, and documentation within and outside the packages
shall comply strictly with such special requirements as shall be expressly
provided for in the Contract, including additional requirements, if any,
specified in the SCC, and in any other instructions ordered by the Purchaser.

 

21.Insurance

 

21.1Unless otherwise specified in the SCC, the Goods supplied under the Contract
shall be fully insured—in a freely convertible currency—against loss or damage
incidental to manufacture or acquisition, transportation, storage, and delivery,
in accordance with the applicable Incoterms or in the manner specified in the
SCC.

22.Transportation

 

22.1Unless otherwise specified in the SCC, responsibility for arranging
transportation of the Goods shall be in accordance with the Incoterms specified
in the Financial Proposal.

 

23.Inspections and Tests

 

23.1The Provider shall at its own expense and at no cost to the Purchaser carry
out all such tests and/or inspections of the Goods and Related Services, as the
Provider deems necessary.

23.2The inspections and tests shall be conducted on the premises of the Provider
or its Subcontractor, with the exception of acceptance test, which will be
conducted onsite.

23.3User acceptance testing will be conducted in accordance to the Provider’s
functional testing criteria.

23.4The Government of Kenya will issue a Notice of Acceptance signed by the
Cabinet Secretary of Health based upon:

23.4.1.Successful completion of user acceptance testing of Section One – Kallo’s
MobileCare Rapid Response Program for COVID-19 Pandemic in Technical Proposal
Ref# AF/KN/MAY-2020/CRR-TP-000101/.

23.4.2.Successful completion of user acceptance testing of Section Two -
Magnitudo in Technical Proposal Ref# AF/KN/MAY-2020/CRR-TP-000101/.

23.4.3.The receipt of funds by the Government of Kenya for Section Three -
National Food Program in Technical Proposal Ref# AF/KN/MAY-2020/CRR-TP-000101/.

[image_001.gif] 

 -11-

 

 

 

23.5The Purchaser or its designated representative shall be entitled to attend
the tests and/or inspections referred to in GCC sub-clause 23.2, provided that
the Purchaser bear all of its own costs and expenses incurred in connection with
such attendance including, but not limited to, all traveling and board and
lodging expenses.

23.6The Purchaser may require the Provider to carry out any test and/or
inspection not required by the Contract but deemed necessary to verify that the
characteristics and performance of the Goods comply with the technical
specifications codes and standards under the Contract, provided that the
Provider’s reasonable costs and expenses incurred in the carrying out of such
test and/or inspection shall be added to the Contract Price. Further, if such
test and/or inspection impedes the progress of manufacturing and/or the
Provider’s performance of its other obligations under the Contract, due
allowance will be made in respect of the Delivery and Completion and the other
obligations so affected.

23.7The Provider shall provide the Purchaser with a report of the results of any
such test and/or inspection.

23.8The Purchaser may reject any Goods or any part thereof that fail to pass
manufacturer’s prescribed test and/or inspection or do not conform to the
specifications. The Provider shall either rectify or replace such rejected Goods
or parts thereof or make alterations necessary to meet the specifications at no
cost to the Purchaser, and shall repeat the test and/or inspection, at no cost
to the Purchaser, upon giving a notice pursuant to GCC sub-clause 23.4.

23.9The Provider agrees that neither the execution of a test and/or inspection
of the Goods or any part thereof, nor the attendance by the Purchaser or its
representative, nor the issue of any report pursuant to GCC sub-clause 23.6,
shall release the Provider from any warranties or other obligations under the
Contract.

24.Warranty

 

24.1.The Provider warrants that all the Goods are new, unused, and of the most
recent or current models, and that they incorporate all recent improvements in
design and materials, unless provided otherwise in the Contract.

24.2.    Subject to GCC sub-clause 19.1, the Provider further warrants that the
Goods shall be free from defects arising from any act or omission of the
Provider or arising from design, materials, and workmanship, under normal use in
the conditions prevailing in the country of final destination.

24.3.    Unless otherwise specified in the SCC, the warranty shall remain valid
for twelve (12) months after the Goods, or any portion thereof as the case may
be, completed Acceptance Testing.

 

  

[image_001.gif] 

 -12-

 

 

 

24.4.    Upon receipt of notice from the Purchaser, the Provider shall, within
the period specified in GCC 24.3, expeditiously repair or replace the defective
Goods or parts thereof, at no cost to the Purchaser.

24.5.    If having been notified, the Provider fails to remedy the defect within
the period specified in the SCC, the Purchaser may proceed to take within a
reasonable period such remedial action as may be necessary, at the Provider’s
risk and expense and without prejudice to any other rights which the Purchaser
may have against the Provider under the Contract.

 

25.Patent & Copyright Indemnity

 

25.1The Provider shall, subject to the Purchaser’s compliance with GCC
sub-clause 25.2, for a period of twelve (12) months, indemnify and hold harmless
the Purchaser from and against any and all suits, actions or administrative
proceedings, claims, demands, losses, damages, costs, and expenses of any
nature, including attorney’s fees and expenses, which the Purchaser may suffer
as a result of any infringement or alleged infringement of any patent, utility
model, registered design, trademark, copyright, or other intellectual property
right registered or otherwise existing at the date of the Contract by reason of
the installation of the Goods by the Provider or the use of the Goods in the
country where the Site is located. Such indemnity shall not cover any use of the
Goods or any part thereof other than for the purpose indicated by or to be
reasonably inferred from the Contract, neither any infringement resulting from
the use of the Goods or any part thereof, or any products produced thereby in
association or combination with any other equipment, plant, or materials not
supplied by the Provider, pursuant to the Contract.

25.2If any proceedings are brought or any claim is made against the Purchaser
arising out of the matters referred to in GCC sub-clause 25.1, the Purchaser
shall promptly give the Provider a notice thereof, and the Provider may at its
own expense and in the Purchaser’s name conduct such proceedings or claim and
any negotiations for the settlement of any such proceedings or claim.

25.3If the Provider fails to notify the Purchaser within twenty-eight (28) days
after receipt of such notice that it intends to conduct any such proceedings or
claim, then the Purchaser shall be free to conduct the same on its own behalf.

25.4The Purchaser shall, at the Provider’s request, afford all available
assistance to the Provider in conducting such proceedings or claim, and shall be
reimbursed by the Provider for all reasonable expenses incurred in so doing.

 

 

[image_001.gif] 

 -13-

 

 

 

25.5The Purchaser shall indemnify and hold harmless the Provider and its
employees, officers, and Subcontractors from and against any and all suits,
actions or administrative proceedings, claims, demands, losses, damages, costs,
and expenses of any nature, including attorney’s fees and expenses, which the
Provider may suffer as a result of any infringement or alleged infringement of
any patent, utility model, registered design, trademark, copyright, or other
intellectual property right registered or otherwise existing at the date of the
Contract arising out of or in connection with any design, data, drawing,
specification, or other documents or materials provided or designed by or on
behalf of the Purchaser.

26.Limitation of Liability

26.1Except in cases of criminal negligence or willful misconduct,

(a)the Provider shall not be liable to the Purchaser, whether in contract, tort,
or otherwise, for any indirect or consequential loss or damage; and

 

(b)the aggregate liability of the Provider to the Purchaser, whether under the
Contract, in tort or otherwise, shall not exceed the total Contract Price,
provided that this limitation shall not apply to the cost of repairing or
replacing defective equipment, or to any obligation of the Provider to indemnify
the purchaser with respect to patent infringement.

 

27.Change in Laws and Regulations

27.1Unless otherwise specified in the Contract, if after the date of the
Contract, any law, regulation, ordinance, order or by-law having the force of
law is enacted, promulgated, abrogated, or changed in the particular area of
Kenya where the Site is located (which shall be deemed to include any change in
interpretation or application by the competent authorities) that subsequently
affects the Delivery and/or the Contract Price, then such Delivery and/or
Contract Price shall be correspondingly increased or decreased, to the extent
that the Provider has thereby been affected in the performance of any of its
obligations under the Contract. Notwithstanding the foregoing, such additional
or reduced cost shall not be separately paid or credited if the same has already
been accounted for in the price adjustment provisions where applicable, in
accordance with GCC clause 13.

28.Force Majeure

 

28.1The Provider shall not be liable for forfeiture of its performance security,
liquidated damages, or termination for default if and to the extent that its
delay in performance or other failure to perform its obligations under the
Contract is the result of an event of Force Majeure.

 

 

[image_001.gif] 

 -14-

 

 

 

28.2For purposes of this clause, “Force Majeure” means an event or situation
beyond the control of the Provider that is not foreseeable, is unavoidable, and
its origin is not due to negligence or lack of care on the part of the Provider.
Such events may include, but not be limited to, acts of the Purchaser in its
sovereign capacity, wars or revolutions, fires, floods, epidemics, quarantine
restrictions, and freight embargoes.

28.3If a Force Majeure situation arises, the Provider shall promptly notify the
Purchaser in writing of such condition and the cause thereof. Unless otherwise
directed by the Purchaser in writing, the Provider shall continue to perform its
obligations under the Contract as far as is reasonably practical, and shall seek
all reasonable alternative means for performance not prevented by the Force
Majeure event.

29.Change Orders & Contract Amendments

 

29.1The Purchaser may at any time order the Provider through notice in
accordance GCC clause 7, to make changes within the general scope of the
Contract in any one or more of the following, providing that the change is not
detrimental in any way to the Provider:

(a)drawings, designs, or specifications, where Goods to be furnished under the
Contract are to be specifically manufactured for the Purchaser;

(b)the method of shipment or packing;

(c)the place of delivery; and

(d)the Related Services to be provided by the Provider.

 

29.2If any such change causes an increase in the cost of, or the time required
for, the Provider’s performance of any provisions under the Contract, an
equitable adjustment shall be made in the Contract Price and in the
Delivery/Completion Schedule, and the Contract shall accordingly be amended. Any
claims by the Provider for adjustment under this clause must be asserted within
sixty (60) days from the date of the Provider’s receipt of the Purchaser’s
change order.

29.3Prices to be charged by the Provider for any Related Services that might be
needed but which were not included in the Contract shall be agreed upon in
advance by the parties.

30.Extensions of Time

 

30.1If at any time during performance of the Contract, the Provider or its
subcontractors should encounter conditions impeding timely delivery of the Goods
or completion of Related Services pursuant to GCC clause 11, the Provider shall
promptly notify the Purchaser in writing of the delay, its likely duration, and
its cause. As soon as practicable after receipt of the Provider’s notice, the
Purchaser shall evaluate the situation and extend the Provider’s time for
performance and the extension shall be ratified by the parties by amendment of
the Contract.

[image_001.gif] 

 -15-

 

 

 

31.Termination

 

31.1Termination for Default

The Purchaser, without prejudice to any other remedy for breach of Contract, by
notice of default sent to the Provider, may terminate the Contract in whole or
in part:

 

(a)if the Provider fails to deliver any or all of the Goods within the period
specified in the Contract, or within any extension thereof granted by the
Purchaser pursuant to GCC clause 29; or

 

(b)if the Provider fails to perform any other material obligation under the
Contract and such failure goes unremedied by the Provider for a period of ninety
(90) days.

 

31.2Termination for Bankruptcy

The Purchaser may at any time terminate the Contract by giving notice to the
Provider if the Provider becomes bankrupt. In such event, termination will be
without compensation to the Provider, provided that such termination will not
prejudice or affect any right of action or remedy that has accrued or will
accrue thereafter to the Purchaser.

 

32.Assignment

32.1Neither the Purchaser nor the Provider shall assign, in whole or in part,
their obligations under this Contract, except with prior written consent of the
other party.

 

[image_001.gif] 

 -16-

 

 

 

Section II.  Special Conditions of Contract

The following Special Conditions of Contract (SCC) shall supplement and / or
amend the General Conditions of Contract (GCC). Whenever there is a conflict,
the provisions herein shall prevail over those in the GCC.

 

GCC 1.1 The Purchaser is: The Ministry of Health, and The National Treasury and
Planning GCC 1.2 The Site is: Republic of Kenya GCC 5.2 The version edition of
Incoterms shall be: 2020 GCC 6.1 The language shall be: ENGLISH GCC 7.1

For notices, the Purchaser’s address shall be:

Attention: CABINET SECRETARY OF HEALTH

Street Address:

Floor/ Room number:

City: Nairobi

Country: Republic of Kenya

Telephone:

GCC 8.1 The governing law shall be the laws of the Republic of Kenya GCC 9.2

The formal mechanism for the resolution of disputes shall be as follows:

If the parties fail to resolve such a dispute or difference by mutual
consultation within twenty-eight (28) days from the notice of the dispute,
either party may require that the dispute be referred to be finally settled
under the Rules of Arbitration of the International Chamber of Commerce by a
single arbitrator appointed in accordance with the said Rules. The place of the
arbitration shall be Toronto, Ontario, Canada. The language to be used in the
arbitral proceedings shall be English.

 

 

 

 

[image_001.gif] 

 -17-

 

 

GCC 11.1

Delivery and Documents

 

 

Upon shipment, the Provider shall notify the Purchaser and the insurance company
by fax or email the full details of the shipment, including Contract number,
description of Goods, quantity, the vessel, the bill of lading number and date,
port of loading, date of shipment, port of discharge, etc. The Provider shall
mail the following documents to the Purchaser, with a copy to the insurance
company:

 

(i)       copies of the Provider’s invoice showing Goods’ description, quantity,
unit price, and total amount;

(ii)       original and 2 copies of the negotiable, clean, on-board bill of
lading marked “freight prepaid” and 2 copies of non-negotiable bill of lading or
CIM or CMR depending on the form of transport occurring first;

(iii)       copies of the packing list identifying contents of each package;

(iv)       insurance certificate;

(v)       manufacturer’s or Provider’s warranty certificate;

(vi)       the Provider’s factory inspection report; and

(vii)       certificate of origin.

 

The above documents shall be received by the Purchaser at least one week before
arrival of the Goods at the port or place of arrival and, if not received, the
Provider will be responsible for any consequent expenses.

 

For Goods from within the Purchaser’s country:

 

Sample Provision (EXW term)

 

Upon delivery of the Goods to the transporter, the Provider shall notify the
Purchaser and mail the following documents to the Purchaser:

 

(i)       copies of the Provider’s invoice showing Goods’ description, quantity,
unit price, and total amount;

(ii)       delivery note, railway receipt, or truck receipt;

(iii)       manufacturer’s or Provider’s warranty certificate;

(iv)       inspection certificate issued by the nominated inspection agency, and
the Provider’s factory inspection report; and

(v)       certificate of origin.

 

The above documents shall be received by the Purchaser before arrival of the
Goods and, if not received, the Provider will be responsible for any consequent
expenses.

[image_001.gif] 

 -18-

 

 

GCC 13.1 The prices charged for the Goods delivered and the Related Services
performed shall not be adjustable, except as provided for in GCC 23.5 and GCC
29.3 GCC 20.2

The packing, marking and documentation within and outside the packages shall be:
MINISTRY OF HEALTH, KENYA

 

GCC 21.1 The insurance shall be in an amount equal to 100 percent of the CIF or
CIP value of the Goods from “warehouse” to “installation site” on “all risks”
basis. GCC 22.1                                                        

Responsibility for transportation of the Goods shall be as specified in the
Incoterms.

If not in accordance with Incoterms, responsibility for transportations shall be
as follows:

1)      Kallo’s production center to Port of Mombasa, Kilindini Harbor
(Seaport), Kenya will be Kallo’s responsibility.

2)     Port of Mombasa, Kilindini Harbor (Seaport), Kenya to respective sites
will be Kallo’s responsibility.

 

 

 

 

 

 

[image_001.gif] 

 -19-

 

 

Contract

 

THIS AGREEMENT made the 26th day of June 2020, between Cabinet Secretary of
Health, Republic of Kenya, The Republic of Kenya, and Cabinet Secretary, The
National Treasury & Planning, Republic of Kenya, The Republic of Kenya.
(hereinafter “the Purchaser”), of the one part;

Kallo Inc. USA, headquartered in Canada (hereinafter “the Provider”), of the
second part;

The Provider of the Finance line is Techno-Investment Module Ltd. (TIM LTD),
headquartered in Minsk, Republic of Belarus (hereinafter “the Provider of the
Finance line”), of the third part:

WHEREAS the Purchaser invited the Provider to propose for certain Goods and
Related Services, viz., GCC10 Scope of Project, pursuant to the Public
Procurement Authority’s rules for sole sourcing of Goods and Related Services
including financing, and has accepted a proposal by the Provider for the supply
of those Goods and Related Services in the sum of €1,068,932,543 (One Billion
Sixty Eight Million Nine Hundred and Thirty Two Thousand, Five Hundred and Forty
Three Euros only) (hereinafter “the Contract Price”).

 

NOW THIS AGREEMENT WITNESSETH AS FOLLOWS:

 1. In this Agreement words and expressions shall have the same meanings as are
    respectively assigned to them in the Contract referred to.
 2. The following documents shall be deemed to form and be read and construed as
    part of this Agreement, viz.:

(a)Subject to the SCC, the Goods and Related Services to be supplied shall be as
specified in the Technical Proposal Ref# AF/KN/MAY-2020/CRR-TP-000101/ under the
Bill of Goods.

(b)Subject to the SCC, costs of Goods and Related Services to be supplied shall
be as specified in the Financial Proposal Ref# AF/KN/MAY-2020/CRR-FP-000101/
under the Bill of Goods.

 3. In consideration of the payments to be made by the Purchaser to the Provider
    as indicated in this Agreement, the Provider hereby covenants with the
    Purchaser to provide the Goods and Related Services and to remedy defects
    therein in conformity in all respects with the provisions of the Contract.
 4. The Purchaser hereby covenants to pay the Provider in consideration of the
    provision of the Goods and Related Services and the remedying of defects
    therein, the Contract Price or such other sum as may become payable under
    the provisions of the Contract at the times and in the manner prescribed by
    the Contract.
 5. The Provider of the Finance line hereby covenants to mobilize the funds
    required for and, in partnership with the Provider, to execute the
    healthcare projects in accordance with GCC10 Scope of Project.

[image_001.gif] 

 -20-

 

 6. All parties hereby agree that this agreement is part of the Loan Contract
    (Transaction Code: TIM-220620-001-F/INV/GOV/KE) and shall be executed prior
    to the execution of the Loan Agreement for greater certainty and compliance
    of the primary condition of Financing offered to the Republic of Kenya.

All parties to this contract agree to execute the contract in their respective
countries with signatures notarized by legal counsel.

 

IN WITNESS whereof the parties hereto have caused this Contract to be executed
in accordance with the laws of Kenya on the day, month and year indicated above.

 

For the Purchaser:

 

Name: Hon. Mutahi Kagwe

Designation: Cabinet Secretary of Health, Republic of Kenya

 

 

 

 

Signature __________________________________

Date:            29 JUNE 2020

 

 

Witness ___________________________________

 

 

 

Name: Hon. Amb. Ukur Yatani Egh

Designation: Cabinet Secretary, The National Treasury & Planning, Republic of
Kenya

 

 

 

 

Signature __________________________________

Date:            29 JUNE 2020

 

 

Witness ___________________________________

 

 

[image_001.gif] 

 -21-

 

For the Provider: Kallo Inc.

 

Name: Mr. John Cecil

Designation: President & CEO

 

 

 

 

Signature _____________________________________

Date:            26 JUNE 2020

 

 

 

Witness __________________________________

 

 

 

 

For the Provider of the Finance line: Techno-Investment Module Ltd.

 

Name: Mr. Sergey Pokusaev

Designation: Director & CEO

 

 

 

 

Signature _____________________________________

Date:            26 JUNE 2020

 

 

 

 

Witness __________________________________

 

 

 

[image_001.gif] 